SUBLEASE AGREEMENT BETWEEN DATA CENTER 101, LLC (SUBLANDLORD) AND IBEAM SOLUTIONS LLC (SUBTENANT) TABLE OF CONTENTS § 1. SUBLEASE OF LEASED PREMISES 1 § 2. TERM; OPTION TERMS 2 § 3. BASE RENT 2 § 4. ADDITIONAL RENT, PERCENTAGE RENT & SECURITY DEPOSIT 4 § 5. INTENTIONALLY OMITTED. 7 § 6. INSURANCE 7 § 7. QUIET ENJOYMENT 8 § 8. USE OF LEASED PREMISES; COMPLIANCE WITH LAWS 8 § 9. BUILD OUT OF SUBTENANT IMPROVEMENTS; PUNCHLIST ITEMS 9 § 10. FORCE MAJEURE 10 § 11. MAINTENANCE AND REPAIRS 11 § 12. ALTERATIONS 11 § 13. DAMAGE OR DESTRUCTION TO LEASED PREMISES 12 § 14. CONDEMNATION 13 § 15. SERVICES PROVIDED BY SUBLANDLORD 13 § 16. SUBORDINATION OF SUBLEASE 16 § 17. ESTOPPEL CERTIFICATES 16 § 18. INDEMNIFICATION 17 § 19. LIMITATION OF LIABILITY 18 § 20. PERSONAL PROPERTY 18 § 21. LIABILITY RELATING TO SUBTENANT’S OPERATIONS 18 § 22. EVENTS OF DEFAULT/REMEDIES UPON DEFAULT 18 § 23. RIGHT TO CURE DEFAULTS 20 § 24. CUMULATIVE RIGHTS AND REMEDIES 21 § 25. HOLDING OVER 21 § 26. SUBLETTING & ASSIGNMENT 21 § 27. ACCESS AND OTHER RIGHTS OF SUBLANDLORD 22 § 28. FINANCIAL STATEMENTS 22 § 29. HAZARDOUS MATERIALS 23 § 30. SIGNAGE 25 § 31. NOTICES 25 § 32. SURVIVAL OF OBLIGATIONS 26 § 33. MEMORANDUM OF SUBLEASE 26 § 34. NON-WAIVER 26 § 35. NO THIRD PARTY BENEFIT 26 § 36. SEVERABILITY 26 § 37. GOVERNING LAW; VENUE 26 § 38. EXHIBITS 27 § 39. COMPLETE AGREEMENT 27 § 40. COUNTERPARTS 27 § 41. GENDERS AND NUMBERS 27 § 42. TIME OF THE ESSENCE 27 § 43. CAPTIONS 27 § 44. SUCCESSORS IN INTEREST 28 § 45. RIGHT OF FIRST REFUSAL 28 § 46. SUBLANDLORD’S WARRANTIES 28 § 47. ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS 29 LIST OF EXHIBITS EXHIBIT A DRAWING OF LEASED PREMISES EXHIBIT B DESCRIPTION OF REAL PROPERTY EXHIBIT C RULES AND REGULATIONS EXHIBIT D COMPLETION OF SUBTENANT IMPROVEMENT PLANS EXHIBIT E INTENTIONALLY OMITTED EXHIBIT F ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS EXHIBIT G THE LEASE EXHIBIT H LANDLORD’S ACKNOWLEDGEMENT OF AND CONSENT TO SUBLEASE SUBLEASE AGREEMENT This sublease agreement (“Sublease”) is made effective February 10, 2009 (the “Effective Date”) between Data Center 101, LLC, a limited liability company organized under the laws of the State of Ohio, and having an office and place of business located at 3045 East Fifth Avenue, Columbus, Ohio 43219-2895 (“Sublandlord”), and iBeam Solutions LLC a limited liability company organized under the laws of the State of Ohio, and having an office and place of business located at 10 South High Street, Canal Winchester, OH 43110 (“Subtenant”).Sublandlord and Subtenant are sometimes individually referred to as “Party” or collectively referred to as “Parties”. BACKGROUND INFORMATION Sublandlord is the current tenant of approximately 12,500 square feet of space comprising the entire third floor (the “Premises”) of the office building located at 101 East Town Street, Columbus, Ohio 43215 (the “Building”). The Building is located upon the real property described in Exhibit B (the “Real Property”). In addition, the term Premises shall include the non-exclusive use of and access to the lobby, common restrooms, hallways, elevators, stairways, courtyards, walkways, and other common areas (the “Common Areas”) within or immediately outside of the Building. Sublandlord leased the Premises from Landlord pursuant to that certain Lease Agreement dated August 23, 2007 (the “Lease”), which agreement governs all of Sublandlord’s rights, duties and obligations relative to the Real Property, the Building and the Premises. Sublandlord desires to sublease approximately 5,000 square feet located on the third (3rd) floor of the Building representing a portion of the Premises (the “Leased Premises”) to Subtenant on the terms and conditions set forth herein.A physical depiction of the Leased Premises is attached hereto as Exhibit A. In addition to the sub-leasing of the Leased Premises, Sublandlord desires to assign to Subtenant, and Subtenant desires to assume from Sublandlord, certain data hosting service contracts associated with the Leased Premises (the “Service Contracts”) pursuant to that certain Assignment and Assumption of Service Contracts of even date herewith, a copy of which is attached as Exhibit F. AGREEMENT Now, therefore, in consideration of the mutual covenants contained herein and specifically incorporating the Background Information the Parties hereby agree as follows: §1. SUBLEASE OF LEASED PREMISES On the terms and subject to the conditions described in this Sublease, Sublandlord hereby subleases to Subtenant, and Subtenant hereby subleases from Sublandlord, the Leased Premises. This Sublease and Subtenant’s rights hereunder are subject to (a) the lien of real estate taxes and installments of assessments; (b) building and zoning laws, ordinances and regulations; (c) legal highways; (d) any first mortgage on the Real Property granted by Landlord and any other mortgages heretofore or hereafter granted by Landlord as contemplated in §16 below; (e) covenants, conditions and restrictions of record and (f) the terms and conditions of the Lease between Landlord and Sublandlord granting Sublandlord its rights to use and sublease the Leased Premises. Subtenant acknowledges that Sublandlord has provided and/or Subtenant has received and reviewed a copy of the Lease (together with all amendments, modifications, supplements and material correspondence related thereto).This Sublease, with respect to the Building, Real Property and Leased Premises, is subject and subordinate in all respects to the Lease.Each Sublandlord and Subtenant agree that it shall not take any action or fail to take any action in connection with the Leased Premises which is a violation of or default under any of the provisions of the Lease.Subtenant hereby assumes and shall fully perform and discharge, with respect to the Leased Premises, all the obligations of Sublandlord as “Tenant” under the Lease during the Term (as defined below) and shall abide by and adhere to all restrictions contained in, and all other terms, covenants and conditions of the Lease, and, except as otherwise provided herein, Subtenant acknowledges that Sublandlord shall have no duty to take any action to comply with the obligations of Sublandlord as “Tenant” under the Lease, relative to the Leased Premises, arising during the Term (as hereinafter defined). §2. TERM; OPTION TERMS A.Term.The term of this Sublease (the “Term”) shall be for a period of ten years commencing on the Effective Date and expiring on January 31, 2018 (the “Expiration Date”).In the event the Effective Date is not the first day of a calendar month, the first year of this Sublease and thus the Term shall be extended for the number of days left in that first partial month. B.Option Terms.Provided Subtenant is not in default, Sublandlord hereby grants to Subtenant the option to extend the Term of this Sublease for Two (2) option term(s) of Five (5) years (hereinafter the "Option Term").Each succeeding Option Term shall commence at the expiration of the Original Term or prior Option Term, whichever the case may be, upon the same terms and conditions as contained in this Sublease except for the amount of Base Rent (defined below) which shall increase by three percent (3%) per calendar year over the previous calendar year during each Option Term.Each Option Term shall be exercisable by Subtenant upon giving the Landlord and Sublandlord written notice at least one hundred eighty (180) days prior to the expiration of the Term or first Option Term, as applicable. §3. BASE RENT During the Term, Subtenant shall pay to Sublandlord base rent in United States dollars (the “Base Rent”) in the following amounts as provided herein: Annual Monthly Year 1 $ 360,000.00 Month 1-3 - $ 0.00 Month 4-12 - $ 40,000.00 Year 2 $ 660,000.00 $ 55,000.00 Year 3 $ 756,300.00 $ 63,025.00 Year 4 $ 778,989.00 $ 64,915.75 Year 5 $ 802,358.67 $ 66,863.22 Year 6 $ 826,429.43 $ 68,869.11 Year 7 $ 851,222.31 $ 70,935.19 Year 8 $ 876,758.98 $ 73,063.24 Year 9 $ 903,061.75 $ 75,255.14 Year 10 $ 930,153.60 $ 77,512.80 Subtenant acknowledges that certain recurring customer revenue (“Customer Recurring Revenue”) is being assigned to Subtenant from Sublandlord and that such Customer Recurring Revenue is as of the Effective Date of this Sublease equal to $25,000.00/month.Sublandlord and Subtenant acknowledge that Sublandlord may refer additional customers to Subtenant for services at the Leased Premises at any time during the Term.As a result of the foregoing, Sublandlord and Subtenant agree that beginning with the third lease year (Year 3 as stated in the chart above) and for every lease year thereafter that Subtenant’s monthly Customer Recurring Revenue exceeds $25,000.00 per month (“Customer Recurring Revenue Baseline”) that Subtenant’s monthly Base Rent shall increase in an amount equal to every dollar in excess of the Customer Recurring Revenue Baseline, however in no lease year shall Subtenant’s monthly Base Rent increase by more than $6,375.00 over the monthly Base Rent amount as provided in the Chart above.By way of example but not by way of limitation, to the extent that the monthly Customer Recurring Revenue during any month in lease year three (3) is in excess of the monthly Customer Recurring Revenue Baseline by more than $10,000.00 then Subtenant’s monthly Base Rent during lease year three (3) shall equal $69,400.00. Sublandlord and Subtenant agree that Subtenant shall receive a Base Rent Credit towards the amount of Subtenant’s Base Rent as provided herein equal to the actual rent credit received by Yourcolo, LLC which as of the Effective Date equals $3,850.00/month. All payments of Base Rent due under this Sublease shall be due and payable monthly in advance on or before the first day of each calendar month during the Term commencing on the Effective Date, shall be made by normal business methods without demand, set-off, or deduction whatsoever, and shall be paid and addressed to Sublandlord at 101 East Town Street, Suite 301, Columbus, OH 43215, or at such other address as Sublandlord may designate in writing to Subtenant from time to time.If the Effective Date is not the first day of a calendar month, the Base Rent for the first partial month of the Term shall be prorated on a daily basis and due on the Effective Date. §4. ADDITIONAL RENT, PERCENTAGE RENT & SECURITY DEPOSIT A.Additional Rent.Sublandlord and Subtenant agree that it is the intention of Sublandlord and Subtenant to pass all of Sublandlord’s monetary obligations (without premium or mark-up) incurred under the Lease during the Term with respect to the Leased Premises to Subtenant, and Subtenant agrees to pay or otherwise reimburse Sublandlord for all of Sublandlord’s monetary obligations incurred with respect to the Lease.To this end, in addition to the Base Rent, Subtenant shall pay to Sublandlord as Additional Rent (as defined in the Lease) in the manner provided for below, in United States dollars, during the Term, its pro rata share (“Subtenant’s Pro Rata Share”) of the Additional Rent (as defined in the Lease) relating to the Building and the Real Property. 1.Commencing on and after the Effective Date and relative to the Leased Premises, Subtenant shall pay Subtenant’s Pro Rata Share of Sublandlord’s Additional Rent obligation under the Lease relative only to the Leased Premises (the Parties acknowledge that Subtenant is subleasing only a portion of the Premises) applicable to the Term. 2.At the commencement of each calendar year, Sublandlord shall furnish Subtenant with Landlord’s estimate of the monthly Additional Rent amount for such calendar year.All Additional Rent with respect to the Leased Premises shall be paid in lawful money of the United States to Sublandlord in immediately available funds with each monthly payment of Base Rent.Sublandlord and Subtenant agree that it is the intention of Sublandlord and Subtenant to pass all of Sublandlord’s obligations (without premium or mark-up) for Additional Rent incurred under the Lease during the Term with respect to the Leased Premises to Subtenant, and Subtenant agrees to pay or otherwise reimburse Sublandlord for Subtenant’s Pro Rata Share of Sublandlord’s obligations for Additional Rent incurred with respect to the Lease; provided, however, that Sublandlord acknowledges and agrees that Subtenant’s obligation to pay Additional Rent hereunder shall in no event include amounts charged by Landlord as late fees and/or attorney’s fees for Sublandlord’s breach of, or failure to abide by, any of the terms of the Lease. Subsequent to the end of each calendar year Sublandlord shall furnish Subtenant with a statement of the actual amount of Subtenant's proportionate share of such cost and expenses for such period.If the total amount paid by Subtenant under this section for any such year shall be less than the actual amount due from Subtenant for such year as shown on such statement, Subtenant shall pay to Landlord the difference between the amount paid by Subtenant and the actual amount due, such deficiency to be paid within thirty (30) days after the furnishing of each such statement, and if the total amount paid by Subtenant hereunder for any such year shall exceed such actual amount due from Subtenant for such year, such excess shall be credited against the next installment due from Subtenant to Sublandlord under this section, or promptly refunded to Subtenant if Sublandlord is holding any excess following expiration of the Term.When adjustments between actual and estimated Additional Rent are made under the Lease, the obligations of Sublandlord and Subtenant hereunder shall be adjusted accordingly; and if any such adjustment shall occur after the expiration or earlier termination of the Term, then the obligations of Sublandlord and Subtenant under this Section 4.1 shall survive such expiration or earlier termination. The Parties agree that Subtenant’s Pro Rata Share shall be 14%. Landlord’s estimate of Additional Rent for the calendar year 2009 is $1.22 per square foot. During any calendar year, or portion thereof in which less than 95% of the total leasable square footage of the Building is leased, Subtenant acknowledges that Landlord, pursuant to the Lease with Sublandlord, may gross-up all Additional Rent which vary with the level of occupancy (e.g. management fees) for the Building for that calendar year or portion thereof to reflect what such Additional Rent would have been had the Building been fully leased.The intent of the foregoing is that Subtenant shall be responsible for its Pro Rata Share of all such Additional Rent relating to the Leased Premises based upon the ratio of the Additional Rent relating to the Leased Premises as to the entire Building and Real Property. All obligations of Sublandlord and Subtenant under this Section 4 shall survive the termination of the Lease or this Sublease. B.Percentage Rent.Commencing on the Effective Date, and in addition to Base Rent and Additional Rent, Subtenant agrees to pay to Sublandlord quarterly percentage rent (“Percentage Rent’) in arrears during the Term hereof in an amount equal to four percent (4%) of Subtenant’s Gross Revenue (as hereinafter defined) during such calendar quarter. Within thirty (30) days following the end of each calendar quarter, Subtenant shall furnish to Sublandlord an accurate statement of Gross Revenue for the immediately preceding calendar quarter (January-March, April-June, July-September and October-December) and Subtenant shall remit payment of such quarterly Percentage Rent at such time as Subtenant furnishes its statement of Gross Revenue.Additionally, Subtenant shall furnish to Sublandlord, within thirty (30) days immediately following the end of each calendar year, a statement of the Gross Revenue for the preceding calendar year, certified by an independent certified public accountant or an officer, director or member of Subtenant, in such form and with such detail as shall be reasonably satisfactory to Sublandlord, and shall therewith pay to Sublandlord, any Percentage Rent then due. Should Subtenant fail to furnish to Sublandlord such quarterly statement of Gross Revenue, annual statement of Gross Revenue, and Percentage Rent payment within the period required, Sublandlord may upon thirty (30) days’ written notice from Sublandlord and providing Subtenant a reasonable time to provide the same, charge Subtenant interest at ten percent (10%) per annum on the amount of Percentage Rent owed for the period that such payment is delinquent and Subtenant shall be deemed to be in default under the Lease. The term "Gross Revenue" as used in this Sublease shall mean the full amount of all hosting services invoiced from all hosting business conducted, sold or rendered in, on, about or from the Leased Premises by Subtenant to any customers currently designated on the Customer Services contracts and/or any future customers of Subtenant signed to like or similar Customer Service contract (it being the express intent of the Parties that any customers of Subtenant that use and/or utilize “hosting” services from Subtenant as of the Effective Date of this Sublease and during the entire Term of this Sublease that any revenue generated from such “customers” shall be included in Gross Revenue) and any Subtenant’s, licensees or concessionaires, whether for cash or on a charge, credit or time basis, without reserve or deduction for inability or failure to collect, including but not limited to Gross Revenue generated for: use of space within the Leased Premises, use of power within the Leased Premises, use of electricity within the Leased Premises, server hosting and rack hosting. Sublandlord and Subtenant agree that certain revenue generated by Subtenant during the Term of this Sublease shall not be included within Gross Revenue.It is the Parties intent that hardware and/or equipment and/or software which is typically sold by Subtenant to its customers is not a revenue generating source of income for Subtenant as the same relates to its “web-hosting” services (which is Gross Revenue as set forth above) and is commonly passed through to Subtenant’s customers at cost. Additionally, Subtenant currently uses certain equipment and space within the Leased Premises under a contract with a third party and therefore desires to exclude the same from Gross Revenue as it is currently paying such third party for the same services. Therefore, Subtenant and Sublandlord agree that the following shall be excluded from Gross Revenue:(i) any revenue generated from Cabinets 4 and 5 in row 2 currently located in the Leased Premises and used by Subtenant, provided however that Subtenant’s current contract with the third party is in force and effect and to the extent that such contract expires, then this exclusion from Gross Revenue shall be void and to the extent that Subtenant generates Gross Revenue from Cabinets 4 and 5 in row 2 after the expiration of its current contract with such third party, then such Gross Revenue shall be included within the definition of Gross Revenue; (ii) any revenue generated from “managed” service contracts or contracts for the sale of “non-hosting” type service to Subtenant’s customers whereby such sales of service are not directly linked to Subtenant’s use of the Leased Premises; (iv) all hardware sales; (v) late fees, interest, and/or penalties C.Security Deposit. To secure the faithful performance by Subtenant of all of the covenants, conditions and agreements in this Sublease set forth and contained on the part of the Subtenant to be fulfilled, kept, observed and performed, including, but without limiting the generality of the foregoing, such covenants, conditions and agreements in this Sublease which become applicable upon the termination of the same by re-entry or otherwise, Subtenant shall deposit herewith the sum of Forty Thousand Dollars ($40,000.00) with Sublandlord, payable as follows: (i) Twenty Thousand Dollars ($20,000.00) upon execution of this Sublease by Subtenant and (ii) Twenty Thousand Dollars ($20,000.00) upon occupancy of the Leased Premises, as a security deposit (“Security Deposit”) on the understanding:(a) that such deposit or any part or portion thereof not previously applied, or from time to time, such one or more parts or portions thereof, may be applied to the curing of any default that may then exist without prejudice to any other remedy or remedies which the Sublandlord may have on account thereof, and upon such application Subtenant shall pay Sublandlord, within ten (10) business days of its receipt of written notice therefore, the amount so applied which shall be added to the Security Deposit so the same may be restored to its original amount; (b) that should the Leased Premises be conveyed by Sublandlord, the deposit or any portion thereof not previously applied may be turned over to Sublandlord’s grantee, and if the same be turned over as aforesaid, the Subtenant hereby releases Sublandlord from any and all liability with respect to the Security Deposit and/or its application or return, and the Subtenant agrees to look to such grantee for such application or return; (c) that Sublandlord, the beneficiaries of Sublandlord and partners thereof, and their respective successors and assigns shall have no responsibilities with respect to said sum except as specifically set forth herein; (d) that Sublandlord shall not be obligated to hold said Security Deposit as a separate fund, but on the contrary may commingle the same with its other funds; (e) that if Subtenant shall faithfully fulfill, keep, perform and observe all of the covenants, conditions and agreements in this Sublease set forth and contained on the part of Subtenant to be fulfilled, kept, performed and observed, the sum deposited or the portion thereof not previously applied, shall be returned to the Subtenant without interest no later than thirty (30) days after expiration of the Term of this Sublease or any renewal or extension thereof, provided Subtenant has vacated the Leased Premises and surrendered possession thereof to the Sublandlord at the expiration of said term or any extension or renewal thereof in accordance with the provisions hereof; and (f) in the event any bankruptcy, insolvency, reorganization or other creditor-debtor proceedings shall be instituted by or against Subtenant, or its successors or assigns, the Security Deposit shall be deemed to be applied first to the payment of any rents and other charges due Sublandlord for all periods prior to the institution of such proceedings, and the balance, if any, of the Security Deposit may be retained or paid to Sublandlord in partial liquidation of Sublandlord’s damages; (g) that Sublandlord reserves the right, at its sole option, to return to Subtenant said Security Deposit or what may then remain thereof, at any time prior to the date when Sublandlord is obligated hereunder to return the same, but said return shall not in any manner be deemed to be a waiver of any default of the Subtenant hereunder then existing nor to limit or extinguish any liability of Subtenant hereunder. §5. INTENTIONALLY OMITTED. §6. INSURANCE A.Landlord Requirements.Subtenant acknowledges that pursuant to the Lease, Landlord maintains an amount reasonably acceptable to Landlord from time to time all of the following insurance coverages:(i) special form property coverage insuring the full replacement value of the Building and all other improvements to the Real Property, (ii) commercial general liability insurance having a combined limit of not less than $2,000,000, per occurrence, and (iii) during the construction of the Subtenant Improvements, builder’s risk insurance. B.Subtenant Requirements.At all times during the Term, Subtenant shall maintain such insurance as Sublandlord may reasonably require, including without limitation personal property, liability, plate glass, business interruption, and workers compensation insurance.Specifically, Subtenant shall obtain and maintain, during the Term, commercial general liability insurance written on an occurrence basis (including bodily injury, broad form property damage and blanket contractual liability), insuring Subtenant’s liability for loss of, or damage to, property and injury to or death of third parties with a limit of at least $2,000,000 combined single limit bodily injury and $1,000,000 property damage for each such occurrence.All such insurance must be issued by reputable insurance companies licensed to sell such insurance in the State of Ohio and be in amounts satisfactory to Landlord and Sublandlord in their reasonable discretion, include waivers of subrogation, provide that it may not be canceled except upon at least thirty (30) days prior written notice to Landlord and Sublandlord, and name Landlord and Sublandlord (and, if requested by Landlord or Sublandlord, any mortgagee of the Building) as an additional insured or loss payee, as appropriate.Evidence of such insurance must be delivered to Sublandlord before Subtenant is permitted to enter the Leased Premises and must be provided not less frequently than annually thereafter upon the request of Sublandlord. If Subtenant does or permits anything to be done in the Leased Premises, Building, or Real Property, or brings or keeps anything therein, which may in any way increase the rate of fire or other insurance thereon, or conflict with any insurance policy upon the Building or any part thereof, or with any statutes, rules or regulations enacted or established by the appropriate governmental authorities, then Subtenant shall pay to Sublandlord as Additional Rent all amounts necessary to reimburse Landlord for such increase or otherwise remedy such situation. C.Waiver of Subrogation. Notwithstanding anything in this Sublease to the contrary, Sublandlord and Subtenant each hereby waives all rights of recovery, claim, action or cause of action against the other, its agents, officers, managers, directors, partners, members, shareholders or employees, for any loss or damage that may occur to the Leased Premises or any property therein, by reason of fire, the elements or any other cause which is insurable special form property coverage insurance policies, regardless of cause or origin, including negligence, and each covenants that no insurer shall hold any right of subrogation against such other party. §7. QUIET ENJOYMENT Provided that Subtenant observes and performs the covenants and agreements under this Sublease, Subtenant shall, at all times during the Term, peacefully and quietly have and enjoy possession of the Leased Premises without encumbrance or hindrance from Sublandlord. §8. USE OF LEASED PREMISES; COMPLIANCE WITH LAWS Subtenant shall use the Leased Premises for general office use and/or for use as a data center only, including uses incidental or related thereto, and shall not permit the Leased Premises to be used for any other purpose without the prior written consent of Sublandlord to that specific use.Subtenant shall occupy and use the Leased Premises only in a careful, safe, and proper manner and shall not commit or permit any waste of or on the Leased Premises.Subtenant shall comply with the Rules and Regulations attached hereto as Exhibit C and with all reasonable modifications thereof adopted by Landlord and/or Sublandlord and furnished to Subtenant from time to time; provided that such rules and regulations do not unreasonably restrict or interfere with Subtenant’s operations. Subtenant shall promptly comply or cause compliance with all laws, regulations, orders, and requirements of all federal, state, and local governments, courts, or other lawful authorities, which now or at any time hereafter may apply to or affect Subtenant’s business operations to be conducted on the Leased Premises, whether present or future, foreseen or unforeseen, ordinary or extraordinary, and whether or not presently contemplated by Sublandlord or Subtenant.Subtenant shall obtain, maintain, and comply with all permits, licenses, and other authorizations required for any use then being made of the Leased Premises. No abatement or interruption in Rent or other charges required to be paid by Subtenant pursuant to this Sublease shall be claimed by or allowed to Subtenant for any inconvenience or interruption or loss of business caused directly or indirectly by any present or future laws, ordinances, regulations, requirements, or orders of any lawful authority whatsoever, or by any other cause or causes, unless directly resulting from the gross negligence or intentional or willful misconduct of Sublandlord or Sublandlord’s employees, agents or invitees; and no diminution in the amount of space used by Subtenant caused by legally required changes in the Leased Premises shall entitle Subtenant to any abatement or reduction in Rent or any other charges required to be paid by Subtenant under this Sublease. §9. BUILD OUT OF SUBTENANT IMPROVEMENTS; PUNCHLIST ITEMS Sublandlord shall at its cost and expense complete all improvements to the Leased Premises (the “Subtenant Improvements”) on or before April 10, 2009 (“Subtenant Improvement Completion Date”) substantially in accordance with the final Subtenant plans and specifications approved by Sublandlord and Subtenant (the “Subtenant Improvement Plans”, a copy of which are attached hereto as Exhibit D).In the event Subtenant Improvements are not substantially complete on or before the Subtenant Improvement Completion Date then Subtenant shall be entitled to receive one day of free Base Rent for each day the Subtenant Improvements are not substantially complete on or after the Subtenant Improvement Completion Date. In the event the Subtenant Improvement Plans have not been fully completed and agreed upon by Sublandlord and Subtenant as of the date of execution of this Sublease, Sublandlord and Subtenant shall develop and complete the same in accordance with the provisions for Completion of Subtenant Improvement Plans attached hereto as Exhibit D.Subtenant acknowledges that the Base Rent contemplates an allowance for Subtenant relating to completion of the Subtenant Improvements of $800,000.00 (Eight Hundred Thousand Dollars) for the Leased Premises including any signs or other amenities to the Real Property desired by Subtenant (the “Allowance”).In the event the cost of completing such Subtenant Improvements is less than the Allowance, Sublandlord shall credit the available funds to the payment of Base Rent.In the event the cost of completing such Subtenant Improvements is greater than the Allowance, Subtenant shall pay to Sublandlord within thirty (30) days after the Commencement Date a lump sum payment in the amount of such difference.Failure to remit payment as provided herein shall constitute and event of default under this Sublease.Subtenant shall not do anything, or fail to do anything, that will cause a delay in the completion of the construction of such Subtenant Improvements within the Leased Premises or that will increase the costs of such construction.In the event Subtenant fails to cooperate or comply with this section and such failure results in a delay of completion of the construction of such Subtenant Improvements by Sublandlord, Subtenant shall be responsible to Sublandlord for all Rent that would have been due from Subtenant under this Sublease but for such delay.Subject to Section 10 herein, and delays caused by Subtenant failing to timely make selections, Sublandlord shall complete construction of the Subtenant Improvements not later than one hundred eighty (180) days after the issuance by the City of Columbus, Ohio of a building permit for the Subtenant Improvements and Sublandlord shall notify Subtenant in writing of such completion of construction (the date of Subtenant’s receipt of such notice being referred to herein as the “Completion Date”).The Completion Date shall be extended by the number of days attributable to any delays caused by or attributable to Subtenant, including without limitation any delays attributable to changes to the Subtenant Improvement Plans, and shall be extended pursuant to Section 10 of this Sublease. Within five (5) business days after the Completion Date and in the event all of the Subtenant Improvements are not substantially complete by Sublandlord, Subtenant shall deliver to Sublandlord a written list of uncompleted items (the “Punch List”) that Sublandlord has failed to so complete.Following receipt of the Punch List, Sublandlord shall use commercially reasonable efforts to complete all of the items on the Punch List as soon as reasonably possible (subject to the availability of materials and appropriate weather conditions). If, on or before the expiration of the third full lease year, for any reason this Sublease is terminated prior to the Expiration Date of the initial Term, then the unamortized portion of the Allowance which was theretofore disbursed by Sublandlord to Subtenant (amortized on a straight-line basis over the initial Term) shall become immediately due and payable to Sublandlord from Subtenant and any portion of the Allowance which had not been disbursed by Sublandlord to Subtenant , if any, as of such date shall be retained by Sublandlord and Subtenant shall have no right or claim thereto. §10. FORCE MAJEURE In the event either party shall be delayed or hindered or prevented in the performance of any obligations (other than Subtenant’s obligation to pay the Rent to Sublandlord) required under this Sublease by reason of strike, lockout, inability to procure labor or materials, failure of power, fire, or acts of God, restrictive governmental laws or regulations, riots, insurrection, war or any other reason not within the reasonable control of such party, the performance of such obligations shall be excused for a period of such delay and the period for the performance of any such act shall be extended for a period equivalent to the period of any such delay. §11. MAINTENANCE AND REPAIRS Subtenant acknowledges that certain equipment and mechanicals, including but not limited to, HVAC Equipment and related ductwork, power distribution units, ladder tray, cabling, grounding terminals, which are located in the Leased Premises or exclusively serving the Leased Premises are highly technical and imperative to the operation of the third (3rd) floor of the Building.Subtenant agrees that it shall not alter, amend, repair and/or replace of the equipment and/or mechanicals nor shall Subtenant contract for and/or hire any third party to alter, amend, repair and/or replace any of the equipment or mechanicals. Except as specifically provided herein, Subtenant shall maintain the interior of the Leased Premises and all fixtures, signs, and personal property therein in good order and condition of repair, safety, cleanliness, and appearance, ordinary wear and tear excepted, and shall promptly make all repairs and replacements necessary or appropriate to so maintain the Leased Premises and such fixtures, signs, equipment, and personal property including without limitation repairs or replacements of plate glass, windows, doors, fixtures, equipment, furniture, and appliances.At the expiration or other termination of this Sublease, Subtenant shall surrender and deliver up the Leased Premises in good order and condition as it is (or shall be upon completion of construction of the Subtenant Improvements), ordinary wear and tear and damage by fire or other casualty excepted. Subject to the reimbursement obligation of Subtenant under Section 4, above, Landlord shall maintain the Building (excluding the Leased Premises) and Common Areas available for use by all tenants of the Building and their invitees on a non-exclusive basis in good order and condition of repair, safety, cleanliness, and appearance, ordinary wear and tear excepted. §12. ALTERATIONS Subtenant shall not in any circumstances alter, amend, repair and/or replace any of the mechanical equipment located within the Building or on the third (3rd) floor of the Building or contained within the Leased Premises.No alteration, addition, improvement, or other change in or to the Leased Premises (hereinafter an “Alteration”) shall be made by Subtenant except under the following circumstances:(a) no Alteration shall be made without the prior written consent of Landlord and Sublandlord to the specific Alteration (which consent shall not be unreasonably withheld, delayed, or conditioned), except usual nonstructural interior remodeling which enhances the value of the Leased Premises; (b) no Alteration shall be commenced until Subtenant has first obtained and paid for all required permits and authorizations of all governmental authorities having jurisdiction; (c) any Alteration shall be made promptly and in a good and workmanlike manner and in compliance with all laws, ordinances, regulations, and requirements of all governmental authorities; (d) the cost of any such Alteration shall be paid in cash or its equivalent, so that the Leased Premises shall at all times be free of liens and claims for work, labor, or materials supplied or claimed to have been supplied to the Leased Premises and, if Landlord and Sublandlord at any time so requests, no Alteration shall commence or proceed unless Subtenant gives evidence satisfactory to Landlord and Sublandlord that such Alteration will be fully paid for upon completion; and (e) any Alteration shall immediately become and remain the property of Landlord, unless Landlord otherwise agrees, in writing, subject to the rights of Subtenant under this Sublease provided that upon termination of this Sublease. §13. DAMAGE OR DESTRUCTION TO LEASED PREMISES If at any time during the Term the Leased Premises are damaged or destroyed to the extent that Subtenant is unable to operate its business from the Leased Premises, Sublandlord shall repair or restore the Leased Premises (subject to the following paragraph) to the condition that existed immediately prior to such damage or destruction unless such repair or restoration cannot be reasonably completed within one hundred eighty (180) days after such damage or destruction occurred, in which event either Sublandlord or Subtenant may terminate this Sublease, within ten (10) business days after the later of: (i) the date on which such damage or destruction occurred, or (ii) the date on which Sublandlord notifies Subtenant in writing that it cannot repair and/or restore the Leased Premises within one hundred eighty (180) days from the date of such damage or destruction.Upon such termination, the rent payable by Subtenant shall be apportioned as of the date of such damage or destruction.In the event this Sublease is not so terminated by either Sublandlord or Subtenant within that ten (10) day period, the Rent payable by Subtenant shall be abated during the period of any restoration or repair of the Leased Premises but only in such proportion that the floor area of the Leased Premises of which Subtenant is deprived of using (as a result of such damage or destruction or the repair or restoration necessitated thereby) bears to the total floor area of the Leased Premises.In the event the Leased Premises are damaged or destroyed to the extent that Subtenant is only able to operate its business partially out of the Leased Premises, neither Sublandlord nor Subtenant shall have the right to terminate this Sublease; provided that the Rent payable by Subtenant shall be partially abated (as of the date of such damage) until repaired based upon the square footage of the Leased Premises which Subtenant is able to use for purposes of operating its business operations.Notwithstanding anything in this paragraph to the contrary, in the event the Leased Premises are damaged to an immaterial or nonsubstantial degree and the balance of the Building has not been materially damaged (i.e. Subtenant is able to substantially perform its business operations from the Leased Premises uninterrupted), Sublandlord shall cause the Leased Premises to be repaired and restored as soon as reasonably possible after the date of such damage; provided that in such event, Rent shall not be abated or reduced. Unless this Sublease is terminated as provided above in this section, this Sublease shall remain in full force and effect and Sublandlord shall proceed with due diligence to restore, repair, and replace the Leased Premises to substantially the same condition as they were in prior to such damage or destruction.Sublandlord shall be under no duty to restore any Alterations, improvements or additions made by Subtenant or by Sublandlord at Subtenant's request after the Commencement Date, unless covered by proceeds of insurance designated for such Alterations, improvements, or additions and available to Sublandlord.In all cases, allowances for the completion of the repairs shall be given to Sublandlord for any reasonable delays caused by adjustment of insurance loss, strikes, labor difficulties, inability to obtain supplies or materials or any cause beyond Sublandlord's control. §14. CONDEMNATION If all or a material part of the Leased Premises are taken by any condemning authority under the power of eminent domain or by any purchase or other acquisition in lieu thereof, this Sublease shall terminate as of the date possession is required by the condemning authority.In addition, if any portion of the Real Property (other than the Leased Premises) is so taken, Sublandlord and Subtenant (provided that such a taking materially affects Subtenant’s business operations) shall each have the option to terminate this Sublease at any time prior to or within thirty (30) days after the date possession is required by the condemning authority.In the event of any such termination, the Rent payable by Subtenant shall be apportioned as of the termination date.In any event, Landlord or Sublandlord shall be entitled to receive the entire appropriation award or consideration paid by the condemning authority without any deduction therefrom for any leasehold estate or interest of Subtenant.However, Subtenant shall not be prevented from making a claim in its own name against such condemning authority with respect to any trade fixtures, trade equipment, merchandise or personal property of Subtenant which shall be subject to such taking and for Subtenant’s moving and relocation cost. For purposes of this section, any negotiated sale to a public or quasi-public authority under the threat of condemnation shall be deemed to constitute a taking by such public or quasi-public authority under the power of eminent domain. §15. THIRD FLOOR SERVICES PROVIDED BY SUBLANDLORD/THIRD FLOOR CAM CHARGE During the Term and provided that Subtenant is not in default under any of the covenants or provisions of this Sublease, Sublandlord shall at all times hereunder, subject to the reimbursement obligation of Subtenant under Section 4, above, maintain the third (3rd) floor of the Building in good order and condition except for damage occasioned by the actions or inactions of Subtenant, its employees, agents or invitees, and Sublandlord shall also maintain and provide the following services: (a) all mechanicals servicing the third (3rd) floor exclusively of the Building, including, without limitation, HVAC; (b) all generators serving the third (3rd) floor exclusively of the Building; (c) all security systems serving the third (3rd) floor exclusively of the Building; (d) provide antistatic flooring serving the third (3rd) floor exclusively of the Building; and (e) 24/7/365 access to the Leased Premises. (f) not less than two (2) independent electric and/or power sources serving the third (3rd) floor exclusively of the Building; (g) not less than two (2) independent bandwidth carriers or providers for the purpose of providing internet service. In addition to the foregoing, Sublandlord shall provide the following services for the third (3rd) floor of the Building identified below in this paragraph only up to the Point of Demarcation.“Demarcation” or “Point of Demarcation” has a separate meaning for each Service provided [i.e. space, power, Ethernet, or fiber (GigE)]. For space the Point of Demarcation is at the perimeter of the Customer Specific Datacenter101 Premises. For power the Point of Demarcation is the panels A and B inside of power distribution units (PDU) A and B located on the third floor of the Building.For Ethernet the Point of Demarcation is the designated patch panels installed in racks 1 through 4 inside the Leased Premises marked “meet me room” on the floor layout.For fiber (GigE) the Demarcation Point is the designated fiber patch panels installed in racks 1 and 3 inside the Leased Premises marked “meet me room” on the floor layout. Subtenant hereby acknowledges that certain equipment, mechanicals and electricity sources specifically and separately serve only the third (3rd) floor of the Building where the Leased Premises is located. As a result, it is necessary to specifically assess Subtenant and the other users of the third floor of the Building certain common area costs and expense that are only attributable to the third floor of the Building. Subtenant acknowledges that such third floor specific costs and expenses are in addition to the costs and expenses set forth in Section Four (4) of this Sublease. Subtenant and Sublandlord agree that the following shall be “Third Floor CAM” costs and expenses to be paid by Subtenant to Sublandlord as provided herein: (1) all electricity provided to the Leased Premises at the rate of $0.114 per kw (as increased or decreased as provided herein); (2) all bandwidth provided to the Leased Premises; (3) the use of generators and security systems that mutually benefit all tenants or customers of the third (3rd) floor of the Building; (4) certain wages and salaries of Sublandlord and/or its personnal relative to the operation and maintenance of the third floor of the Building; (5)the cost of all supplies, tools, equipment and materials used in the operation and maintenance of the third floor of the Building; (6) the cost of all maintenance and service agreements for the third floor of the Building and the equipment therein, including but not limited to alarm service, security service, access control; (7) amortization (together with reasonable financing charges) of the cost, over the useful life thereof, of capital investment items to the third floor of the Building, including, but not limited to HVAC, power, electricity, etc.) which are installed for the purpose of updating and/or maintaining a data center of the type and quality necessary to serve the industry and/or to comply with governmental requirements or laws to the extent such regulations or laws are amended, become effective, or are reinterpreted or enforced differently after the Effective Date of this Sublease. Subtenant and Sublandlord acknowledge that Sublandlord is providing certain third floor electricity and bandwith to Subtenant and that Sublandord, as of the Effective Date, is charged a cost for providing the same in accordance with the bandwith chart, attached hereto and incorporated herein.In the event of a change in law, regulatory change (including state, local or Federal), an administrative ruling, change in policy or enactment by a third party provider to Sublandlord which affects the cost of providing services, including, but not limited to electricity or bandwith to the Building, or in the event, or a change in costs of goods for services provided to Sublandlord from third party providers including by way of example, but not by way of limitation, changes, increases or decreases in rates from AEP, Time Warner or others beyond the reasonable control of Sublandlord, Sublandlord reserves the right, upon thirty (30) days' notice to Subtenant, to at the option of Sublandlord either discontinue the third party service or increase/decrease, as applicable, Sublandlord’s pricing to Subtenant to include the actual increase/decrease in the charges incurred by Sublandlord. Sublandlord agrees that it shall separately meter the Leased Premises to record the direct usage of the electricity and bandwidth by Subtenant and to provide usage and/or submeter reports for each to Subtenant on a monthly basis which set forth Subtenant’s electricity and bandwidth usage for the immediately preceding month.Sublandlord will invoice Subtenant for its actual use of electricity and bandwith, on a monthly basis, and Subtenant shall remit payment to Sublandlord within ten (10) days of the date of such invoice. Subtenant agrees that, in addition to Additional Rent, it shall be responsible to pay its pro rata share of such Third Floor CAM in an amount equal to the total costs of the Third Floor CAM multiplied by a quotient, the numerator of which is the number of square feet of the Leased Premises and the denominator of which is the number of square feet of the third (3rd) floor of the Building.Such Third Floor Cam shall be billed along with the Additional Rent and due and payable in accordance with such Additional Rent.Subtenant’s pro rata share for purposes of calculating its share of Third Floor CAM is 24%. Sublandlord’s estimate of Third Floor CAM costs for the calendar year 2009 is $1.22 per square foot/monthly.During the first six months of the first lease year of the Term, Sublandlord will invoice Subtenant the amount Subtenant owes for Third Floor CAM, on a monthly basis based on Subtenant’s actual use, and Subtenant shall remit payment to Sublandlord within ten (10) days of the date of such invoice.Commencing with month seven of the first year of the Term and thereafter, Sublandlord shall furnish Subtenant with Sublandlord’s estimate of the monthly Third Floor CAM. Subsequent to the end of each calendar year, Sublandlord shall furnish Subtenant with a statement of the actual amount of Subtenant's proportionate share of such cost and expenses for such period.Sublandlord agree that it shall make Crystal Bradley or someone of like or similar experience of Sublandlord reasonably available to closely collaborate with Brenda Schmidt, or someone of like or similar experience from Subtenant to examine and review the Third Floor CAM.If the total amount paid by Subtenant under this section for any such year shall be less than the actual amount due from Subtenant for such year as shown on such statement, Subtenant shall pay to Landlord the difference between the amount paid by Subtenant and the actual amount due, such deficiency to be paid within thirty (30) days after the furnishing of each such statement, and if the total amount paid by Subtenant hereunder for any such year shall exceed such actual amount due from Subtenant for such year, such excess shall be credited against the next installment due from Subtenant to Sublandlord under this section, or promptly refunded to Subtenant if Sublandlord is holding any excess following expiration of the Term.When adjustments between actual and estimated Third Floor CAM are made under the Lease, the obligations of Sublandlord and Subtenant hereunder shall be adjusted accordingly; and if any such adjustment shall occur after the expiration or earlier termination of the Term, then the obligations of Sublandlord and Subtenant under this Section shall survive such expiration or earlier termination. To the extent reasonably feasible, Sublandlord may arrange Third Party Services (as defined below) requested by Subtenant, but in no event shall Sublandlord be liable for claims, actions, or other damages, of whatever type or nature including but not limited to any incidental or consequential damages, arising directly or indirectly from said Third Party Services. "Third Party Services" means services provided by any person or entity other than Sublandlord or its Affiliates to Subtenant.
